              EXHIBIT 2




Case 3:17-cv-00652-KDB-DSC Document 45-3 Filed 10/29/18 Page 1 of 7
Pretzel Crisps
@PretzelCrisps

Home

","",             ,. Uke   ... Sh.re   ./ S"9gest Edrts          Shop Now                 o Send Message
Ptlotos

Events
                 Photos
Pinterest

                                                          Food & Beverage in Hanover, Pennsylvania

Notes

Instagram                                                 Commun ity                                See Al l


Twitter                                                   ..    4%,05& people li ke t11 is

                                                          ~     414,3S0peopleloll ow 1t1 is
Posts

Community                                                 About                                     See Al l

Inlo and Ads                                              ~ (gSS) 683-5400

                                                          ill   www.p;eIle ICfisps .com
'WildE Ii                                                 C"l   Food& Be.e rage Sh oppi n9& Retail Food&
                                                                Beve rage Company
                                                          00    Price Ran ge $



                                                                                                           >




Case 3:17-cv-00652-KDB-DSC Document 45-3 Filed 10/29/18 Page 2 of 7
                                                                                                               498 ,056 likes


                                                                                           Related P"lIes




  Pretzel Crisps
  @PrettelCrisps

  Home

  AtJout
                   Vide os
                                                          See Al l



                                                                                           ••            The laughing Cow USA O
                                                                                                         Proc!uct!Se "'; ce



                                                                                                         Smartied)
                                                                                                         Candy store



                                                                                                         Cinnamon Toast Crunch 0
  Photos
                                                                                                         Foo d & Bevera ge Compa ny
  Events

  Pinterest
                                                                                                         Hershey's Chocolate World tHer ..
  Videos                                                                                                 Chocolate Sho p

  Notes
                                                                                                         Ocean Spray O
  Instag ram                                                                                             Produ ct!Se"'; ce

  Twitter
                                                                                            See More .
  Posts

  Community                                                                                P"ge s liked by Thi s P"lIe                               >
  Inlo a nd Ad s
                                                                                                         Taste and Tell O
  'P"f@i
                                                          See Al l
                                                                                                         D'fine Your Health Nutrition & Sc ..


                   Posts


                             Preuel Crisps                                                 'L~I~
                                                                                           Q!I!£I.!'     Elv is Duran Show O
                             Vesterday atB:OOAlA 0

                    O live to see the d ay pizza tJrtes aren 't total pa rty   p~a sers
                                                                                          Places   ~   Hanover, Pennsyllran l3   ~   PreUeiCriSjlS




Case 3:17-cv-00652-KDB-DSC Document 45-3 Filed 10/29/18 Page 3 of 7
                                                                                                                                      Case 3:17-cv-00652-KDB-DSC Document 45-3 Filed 10/29/18 Page 4 of 7
1             rjI                              .
I             L'J ,. !                    l ~                              '                  .
•                       :::,   !-         •=   II                 .            '"j            •        •~
j
o
                        ~ !l
                        B !i ~• jl. ~                j
                                                    I.
                                                          ,t U j !
                                                          •       '"
                                                          t. '" Ii~
                                                                                              ~
                                                                                              ~   IIi 1.!."
                                                                                                    ' 1 ' 1 ',I 1) 11 ) ")
                                                                                                                                  l
                        ! '
                        z ~
                                          , HI ;,;~ .
                                          :
                                                    - ..                   ~~                 ~
                                                                                              <
                                                                                                    ~ . ~ ~ ~.~ i ~ .. ~ g .
                                                                                                    ,. "    \'   ,           '1
11   ~~\'f"                                                               ~ 'f
                                                                          ~                   !
                                                                          ~                   !
                                                                          !                   I
              ... .                                                       ~                   ~
              '"                                                       :>q I                  f
                                                                       '1 8{ff
                                                                                         11   ~
              10.
                "                                        1,1 ~         f.            D                           -• .-. 111   D
                                                                                              fI
              I~                                                                              ~.
              •l ;.                                           !~        ,
                                                                       @o ~
                                                              ji O Ol · O Ol_!
                                                                                     ~   .
                                                                                                    a"'\~l o
              /;
              .
                                                              ~        q !H
                                                                  o h o !;:                                              .    0
              !~                                                       ••
I
~
I
         t "-
         !~. ~i
         .l
                      . •~
                        -~ I;
                                I I- ~ ~~
                               ·f ~, ~ H il~
                             ju till~ GSl",
                                            •
~                       &: 0 •      Q:,
                      _cm,.." .~                        "",,,                          ~
                      n.o..""",m"_-' "," "",,",",,,'_ "' _ _
                  •
                                                                             .~ _



                      '"""'   ......   ..",..."...,.-   ~.




                                                                                           ~"'''''''' , ....."   " . . Con . . , _
                                                                                           ~-..         c-.. "', ....




                      o
                      _cm,.. .. . ...-..-.              Octl.

                  •
                      Io...., ..ht""" ~                 ____                am"''''
                      JI'fI<>'N_"""'/
                      o                n,
                      ........ c. .... ,. .~            0<,,,,
                  •
                      ._ . "'' ' ' ',..,,.......,,.torty.'' ' ....._v....-
                                        "-      '*      ~



                         ~,
                      , ... ,~ ~ .•
                             ,
                      '"' . "lL. "*'                             ft:f.;,.   r     Fe
                      0,               n,

                  •
                      Tho _ . . . . ,"'. . , . .(X,,,
                      ........ c. ...... .

                      ,,,,,,4 of """. .'
                                             ~

                                                         bo'rownodtho'''"mp'' ~




                      o

                  •
                      _cm,.." .~       ""'ll _
                      Tho_""",_oo'tho __
                      ,........ PX74T""W"'
                                                                 *~.             _-.comv




                       o             n,




Case 3:17-cv-00652-KDB-DSC Document 45-3 Filed 10/29/18 Page 5 of 7
                                                                                                      l1li       SigllU




                              pretzel crisps _
                              1,814 posts       42.Sk followers      6,192 follow ing

                              Pretzel Crisps®
                              Was making a pretzel from the best parts of the pretzel crazy o r genius? Both. Crazy
                              genius. Because we·re snack geniuses. Check out our RECIP ES
                              linkinprofi le.com/ pretzelcrisps




              SIl", k Bites                     Deli Bites




                                     1m POS1S           III lAGGED




Case 3:17-cv-00652-KDB-DSC Document 45-3 Filed 10/29/18 Page 6 of 7
  ....ll e   -"""'Il~   ......_ _ _ _ _   ~
                                                  ll .   doo
                                                               -




Case 3:17-cv-00652-KDB-DSC Document 45-3 Filed 10/29/18 Page 7 of 7
